      Case 2:15-cv-00555-RCL-SMD Document 379 Filed 01/22/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ALDARESS CARTER, et al.,                                      )
                                                              )
       Plaintiffs,                                            )      CASE NO.:
                                                              )
v.                                                            )      2:15-cv-555 (RCL)
                                                              )
THE CITY OF MONTGOMERY, ALABAMA,                              )
et al.,                                                       )
                                                              )
       Defendants.                                            )


                        MOTION FOR ADMISSION PRO HAC VICE

       Under Rule 83.1 of the Local Rules of this Court, G. Daniel Evans, a member in good

standing of the Bar of this Court, moves for the admission pro hac vice of Alexandra Brodsky as

additional counsel for Plaintiffs. In support of this motion, Mr. Evans states as follows:

           1. Alexandra Brodsky is a graduate of Yale Law School, and is an attorney at Public

Justice, 1620 L Street, N.W., Suite 630, Washington DC 20036. Her phone number is (202) 797-

8600 and her email address is abrodsky@publicjustice.net. She is a member in good standing of

the State Bars of New York (Bar No. 5531793) and Washington, D.C. (Bar No. 1048430). She is

also admitted to practice before the U.S. District Court for the District of Columbia, U.S. Court of

Appeals for the Third Circuit, and the U.S. Court of Appeals for the Fourth Circuit.

           2. Ms. Brodsky agrees to be bound by the local rules of this Court, to comport herself

in accordance with the Alabama Rules of Professional Responsibility and, to the extent not

inconsistent with the preceding, to adhere to the American Bar Association Model Rules of

Professional Conduct.

           3. A recent Certificate of Good Standing from the U.S. District Court for the District
      Case 2:15-cv-00555-RCL-SMD Document 379 Filed 01/22/21 Page 2 of 4




of Columbia is attached to this motion as Exhibit 1.

                4. The $75 pro hac vice admission fee will be sent to the Office of the Clerk of the

Middle District of Alabama by mail, along with an ECF-stamped copy of this motion, immediately

after filing.


        Respectfully submitted January 22, 2021.



                                                          s/ G. Daniel Evans
                                                          G. Daniel Evans
                                                          ASB-1661-N76G
                                                          Alexandria Parrish
                                                          ASB-2477-D66P
                                                          Maurine C. Evans
                                                          ASB-1468-P16T
                                                          Attorneys for the Plaintiffs
                                                          The Evans Law Firm, P.C.
                                                          1736 Oxmoor Road, Suite 101
                                                          Birmingham, Alabama 35209
                                                          Telephone: (205) 870-1970
                                                          Fax: (205) 870-7763
                                                          E-Mail: ap@evanslawpc.com
                                                          E-Mail: gdevans@evanslawpc.com
                                                          E-Mail: mevans@evanslawpc.com


                                    CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2021, I electronically filed the foregoing Motion for

Admission Pro Hac Vice with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

Shannon L. Holliday, Esquire
Robert D. Segall, Esquire
Richard H. Gill, Esquire
COPELAND, FRANCO, SCREWS & GILL, P.A.
P.O. Box 347
Montgomery, AL 36101-0347



                                                   2
     Case 2:15-cv-00555-RCL-SMD Document 379 Filed 01/22/21 Page 3 of 4




Micheal S. Jackson, Esquire
WEBSTER, HENRY, LYONS, BRADWELL, COHAN & BLACK, P.C.
P. O. Box 239
Montgomery, AL 36101-0239

F. Lane Finch, Jr., Esquire
Brian Richardson, Esquire
SWIFT CURRIE MCGHEE AND HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203

Wilson F. Green, Esquire
FLEENOR & GREEN LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, Alabama 35406

Kimberly O. Fehl, Esquire
CITY OF MONTGOMERY LEGAL DEPT.
Post Office Box 1111
Montgomery, AL 36101-1111


                                                 s/ G. Daniel Evans
                                                 G. Daniel Evans




                                        3
Case 2:15-cv-00555-RCL-SMD Document 379 Filed 01/22/21 Page 4 of 4




         United States District & Bankruptcy Courts
                 for the District of Columbia
                            CLERK'S OFFICE
                        333 Constitution Avenue, NW
                           Washington, DC 20001




   I, ANGELA D. CAESAR, Clerk of the United States District Court

  for the District of Columbia, do hereby certify that:


                   ALEXANDRA BRODSKY

  was, on the    14th    day of     September     A.D.      2020     admitted   to

  practice as an Attorney at Law at the Bar of this Court, and is, according to

  the records of this Court, a member of said Bar in good standing.



  In Testimony Whereof, I hereunto subscribe my name and affix the seal of

  said Court in the City of Washington this     23rd      day of
                                                                   - -September
                                                                       ~---
  A.D.    2020




                                     ANGELA D. CAESAR, CLE.RK

                            . By:   1~1?Mz        Deputy Clerk
